Exhibit SUPPLEMENTAL REGULATION FD DISCLOSURE In this supplemental disclosure, “the Company” refers to Spectrum Brands, Inc. and its subsidiaries, unless the context otherwise requires or it is otherwise indicated, "LTM period" with respect to any date, refers to the last twelve month period ended on such date and "EBITDA" refers to earnings before interest, taxes, depreciation and amortization. This Supplemental Regulation FD Disclosure contains forward-looking statements, which are based on the Company’s current expectations and involve risks and uncertainties, including, but not limited to, risks and uncertainties relating to the Company's ability to obtain consent of its senior lenders.Actual results may differ materially as a result of (1) the occurrence of any event, change or other circumstance that could give rise to the termination of the definitive purchase agreement for the sale of the Company's Global Pet Business; (2) the inability to complete the sale of the Company's Global Pet Business due to the failure to receive required regulatory or other approvals or to satisfy other conditions to the sale; (3) the risk that the proposed sale of the Company's Global Pet Business disrupts current plans and operations; (4) difficulty or unanticipated expense incurred in connection with the sale of the Company's Global Pet Business; (5) changes and developments in external competitive market factors, such as introduction of new product features or technological developments, development of new competitors or competitive brands or competitive promotional activity or spending; (6) changes in consumer demand for the various types of products the Company offers; (7) unfavorable developments in the global credit markets; (8) the impact of overall economic conditions on consumer spending; (9) fluctuations in commodities prices, the costs or availability of raw materials or terms and conditions available from suppliers; (10) changes in general economic conditions in the countries and regions where the Company does business, such as stock market prices, interest rates, currency exchange rates, inflation and consumer spending; (11) the Company’s ability to successfully implement manufacturing, distribution and other cost efficiencies and to continue to benefit from its cost-cutting initiatives; and (12) unfavorable weather conditions and various other risks and uncertainties, including those discussed herein and those set forth in the Company’s securities filings, including the most recently filed Annual Report on Form 10-K or Quarterly Report on Form 10-Q.The Company cautions the reader that its estimates of trends, market share, retail consumption of its products and reasons for changes in such consumption are based solely on limited data available to the Company and management’s reasonable assumptions about market conditions, and consequently may be inaccurate, or may not reflect significant segments of the retail market. The Company cautions the reader that actual results could differ materially from the expectations described in the forward-looking statements.The Company also cautions the reader that undue reliance should not be placed on any of the forward-looking statements, which speak only as of the date of this disclosure.The Company undertakes no responsibility to update any of these forward-looking statements to reflect events or circumstances after the date of this disclosure or to reflect actual outcomes. Sale of Global Pet Business The Company estimates that the proposed sale of the Company's Global Pet Business to Salton Inc. and Applica Pet Products LLC would strategically reduce the Company's leverage, with a total debt reduction of $861 million, including a retirement of 42% of the term loan facilities at par and a reduction of total leverage, net of cash, from 8.4x to 7.9x, and senior leverage from 5.0x to 4.2x. Transaction Sources and Uses The Company estimates sources and uses for the proposed sale as follows: Sources Amount (in millions) Uses Amount (in millions) Cash from purchaser $692.5 Asset Based Loan Revolver Facility $60.0 Cash from balance sheet 2.3 US Dollar Term Loan 431.5 7 3/8% Notes 124.5 Euro Term Loan 151.0 11 1/2% PIK Notes* 94.1 7 3/8% Notes 124.5 11 1/2% PIK Notes 94.1 Income Taxes 35.0 Accrued Interest to senior lenders 2.3 Fees & Expenses 15.0 Total Sources: $913.4 Total Uses: $913.4 * Net of accrued interest (assumes 7/31/08 close). The Company's fees and expenses include an estimate of the consent fee which the Company expects to pay to lenders under its senior credit facilities in connection with the solicitation of consents in connection with the proposed sale. The Company calculates net sales for the fiscal year 2007 excluding results from its Global Pet Business to be approximately $2.0 billion, which by product category may be broken down as follows: 9% Electric Personal Care, 5% Portable Lighting, 44% Consumer Batteries, 20% Lawn and Garden, 14% Electric Shaving and Grooming and 8% Household Insect Control. Recent LTM Adjusted EBITDA Gains LTM Adjusted EBITDA, a non-GAAP financial measure, for the second fiscal quarter of 2007 through the second fiscal quarter of 2008 was as follows: · Q2 2007 was $236 million · Q3 2007 was $241 million · Q4 2007 was $278 million · Q1 2008 was $284 million · Q2 2008 was $296 million Please see the reconciliation of Adjusted EBITDA to GAAP results set forth below. Global Batteries and Personal Care Sales Diversification For fiscal year 2007, the Company calculated the net sales mix in itsglobal batteries and personal care segment in Europe and Latin America as follows: European Sales Diversification · Fiscal Year 2007: Total Net Sales: $607 million, 34% Remington, 3% Flashlights and 63% Batteries. Latin America Sales Diversification · Fiscal Year 2007: Total Net Sales: $270 million, 9% Remington, 9% Flashlights and 82% Batteries. Personal Grooming Trends · Remington Hair Care in the U.S. was the fastest growing brand in units and value in the industry as of May 31, 2008 · The Company lowered its advertisement spending for fiscal year 2008 and improved product margins for its Remington products · The Company experienced significant reductions in selling, general and administrative expense spending as a result of its global realignment, which included a streamlined sales force and leveraged global research and development function · The Remington share of the personal grooming market in the United States is number one in units and value over the last 13 weeks through May 31, 2008 Current environment of the Company's Home and Garden Business · The Company's 2008 season started late.Weather patterns in the United States have been mixed with flooding and tornadoes in the midwest and continuing drought in the southeast · Downturn in new construction and resale markets has had a direct impact on the industry · The Company believes that its Home and Garden business share has been flat or increased in virtually all categories year to date · The Company'shousehold insect control products are experiencing moderate growth · Retailers are continuing to manage inventories very tightly as in many other categories · Raw material input costs and freight have continued to increase this year Pro Forma Capitalization as of 3/30/08 Original Amount (in millions) Original Multiple LTM Adjusted EBITDA Pro forma Amount (in millions) Pro forma LTM Adjusted EBITDA $225 million Asset Based Loan Revolver $151 $91 First Lien US Dollar Term Loan 984 552 First Lien Euro Term Loan 407 256 Capital Leases 15 15 Other Secured Debt 36 36 Total Secured Debt $1,593 5.0x $950 4.2x Variable Rate Senior Subordinated Toggle Notes due 2013 $347 $253 8.5% Senior Subordinated Notes due 2013 3 3 7.375% Senior Subordinated Notes due 2015 700 576 Total Debt $2,643 8.4x $1,782 7.9x Please see the reconciliation of Adjusted EBITDA to GAAP results set forth below. Pro Forma Results The LTM 3/30/08 net sales mix excluding the Company's Global Pet Business is 23% personal care, 28% home and garden and 49% batteries and lights.Total LTM 3/30/08 net sales is $2.6 billion with the Company's Global Pet Business and $2.0 billion excluding the Company's Global Pet Business.Total reported debt as of 3/30/08 for the Company was approximately $2.6 billion or approximately $1.8 billion pro forma following the expected application of proceeds from the sale of the Company's Global Pet Business. The Company's capital expenditures for the fiscal years 2006 and 2007 and LTM 3/30/08 were approximately $60 million, $24 million and $19 million, respectively. Excluding results from the Company's Global Pet
